Case 2:15-cv-05204-PSG-~rM DocumentS0~~1 Filed 04/02/19 Page 1 of 8 Page ID #:583

             ~I



       l                           UNITED STATES DISTRICT COURT
       2
                                                                                             ~- 4 2019
                                 CENTRAL DISTRICT OF CALITORNLA
       3
                                                                                 "~c~~_~~me~~~ #
       4
                  -JAMES MURTAGH,M.D., an indiuidual,) CASE NO.
       5                                               2:i5-cv-o52o4~BR0-FFM
       6
                             Plaintiff,                    )
       8
                                                               [P   SED]
       9
                                                               CONSENT JUDGMENT
      io                v.
      11
      12          DAVID PARDO,an individual,
      13
                  ~a
      14
      15          JOHN DOES,i to io,
      l6 '
                             Defendants.                   )
      ~~
                                                             Hoi~. Philip S. Gutierrez
      18
      19
                                           CONSENT JUDGMENT
     zo
     2~
                       Plaintiff Dr. James Murtagh, M.D. and Defendant David Pardo, in
     22
                  settlement of this matter, pursuant to the parties Settlement Agreement,
     23
                  consent and agree to the terms and conditions of this Final Consent
     24
                  Judgment and Permanent Injunction.
     25
                       WHEREAS,Dr. James Murtagh, M.D. has oUtained an Internet
     2G
                  domain name arbitration decision in James Murtagh M.D. u. Clark Baker,
     27
                  Office ofMedical and Scientific Justice, Case No. D2o14-o~ii granting
     zs


                                                       1
Case 2:15-cv-05204-PSG-r-rM Document 80 1 Filed 04/02/19 Page 2 of 8 Page ID #:584




          t   plaintiff Dr. James,Murtagh the exclusive rights to use the name
      2       <jamesmurtaghmd.com> as a domain name on the internet.l
      3'            WHEREAS,the Internet domain name arbitration decision found that
      4       there was the unauthorized~commercial use of plaintiffs name,that the
      5 ' registration of plaintiff's name was done in bad faith, that the unauthorized
      6 'use of plaintiffs name was done with the intent to confuse readership, and
      7             WHEREAS,based on these unauthorized uses and commercial intent
      8       there is no freedom of speech or right to use plaintiffs name as a domain
      9       name,
     ~o            W~IER~AS,Dr. Murtagh has filed a Complaint requesting a
     1 ~ :declaratoryjudgment to reclaim rights to use his name as a domain name
     ~z       on the Internet including use in metatags, hyperinits and search
     ~ 3 'algorithms,
     ~4            WF3EREAS,a settlement agreement entered into between the parties
     ~5       requires Mr.Pardo to stipulate and agree that Dr. Murtagh may seelz and
     ~ 6 ::obtain, without any objection or opposition by Mr.Pardo, a judgment
     t~       confirming Dr. Murtagh's ownership of the website domain name
     ~s       <~~mc~sint~rt~~l~nld~~nrn>, and any other names of websites that Dr.
     t9       Murtagh may contend to make a unlawful use of his name and likeness,
     ?o
     zl            WHEKEAS,the parties to this action consent to the entry of this
     z2       Judgment and Order.
     23
     24 IT IS HEREBY ORDERED,ADJUDGED AND DECREED AS
     2s       FOLLOWS:
     2G
     27 ~ Defe~~dai~t David Pardo was not a party to this decision regarding rights to
     28 ' the domain mine.
Case 2:15-cv-05204-PSGF~M Document,80-1 Filed 04/02/19 ,Page 3 of 8 Page ID #:~85




       l
       2                                         PARTIES
       3 '
       4           ~.    Plaintiff, DR.JAMES MURTAGH,MD,is an ndividual,residing
       5     in Lis Angeles, CA goo48.
      6 '          z.    Defendant, DAVID PARDO is an attorney and individual
      7      residing in New Mexico
      8 ,
      9                            JURISDICTION AND VENUE
      10 '
      11           3.    This Court has jurisdiction over plaintiffDr. James Murtagh's
      ~z     claims pursuant to 15 U.S.C. §1121, 2H U.S.C. § i331,28 U.S.C. § 2201.
      13           4.    Venue is proper in this District pursuant to 28 U.S.C.
      14     §1391(b)~2)because a substantial part ofthe'eventsgiving rising to the
      15     claims occurred in this district.
      l6
      l7                            FACTUAL BACKGROUND
      18
      19           5.    Plaintiff Dr. James Murtagh, MD is'an accomplished medical
     20 doctor and researcher and public health advocate certified in internal,
     2t      pulmonary,sleep medicine and licensed in i2 states. Dr. Murtagh is a
     22      prolific academic medical author and also a member of the Author's Guild.
     23      Plaintiff provides medical services as an independent contractor {"locum
     24      tenens physician") who offers his medical services to hospitals and clinics
     z5 'under his own name,Dr. James Murtagh, M.D.
     2G           6.     Defendant Pardo is a Massachusetts licensed attorney currently
     2~      residing in New Mexico.
     2s
Case 2:15-cv-05204-PSG-~~M Document 801 Filed 04/02/19 Page 4 of 8 Page ID #:~86




      1            ~.      Defendant Pardo, in partnership with Mr. Clark Baker created
      z and operated a website using Plaintiffs name and likeness entitled
      3      <jamesmurtaghmd.corn> in November of 2012 that was never authorized
      4 !' by Plaintiff.
      s ',               FINDINGS OF FACT AND CONCLUSIONS.OF LAW.
      G            8.      This Court confirms the Internet domain name arbitration
             decision and findings entered into in the case ofJames Mw•tagh M:D. v.
      S      Clark Baker, Office ofMedical and Scientific Justice, Case Na. D2oi4-o~ii,
      9 .. .Administrative Panel Decision, World Intellectual Property Organization,
     io awarding and transferring the Internet and website rights to the domain
     ii      name <jamesmurtaghmd.com> to Plaintiff.
     iz            9.     Further, that Mr. Baker's use ofPlaintiffs name was done with
     13      commercial intent.
     14            io.    That the website <www.jamesmurtaghmd.com>, under
     15      plaintiffs name, variations of plaintiff's name, use of plaintiffs name in
     16      metatags, hyperlinks and Internet algorithms and of plaintiffs likeness and
             photo, have been used without plaintiffs consent that plaintiff claims in the
     t~      complaint was used to disparage plaintiffs reputation and harm plaintiffs
     t~      professional practice.
     zo            li.    Plaintiff represents that WeUsites containing plaintiffs name,as
     z~      well as metalinks, hyperlinks, hidden codes, and Internet search algorithms
     Zz i improperly infringing upon plaintifFs name and rights include
     23                   a.    www.baddocjjm.com
     24                   b.    www.shakedawndoc.com
     25                   c.    www.jamesmurtaghmdtruth.com
     26                   d.    ~wvw.jamesmurtaghmdturth.com/omsj-the-questionable-
     27                         company-robert-gallo-keeps
     2s                   e.    www.jamcsmurtaghmdtruth.com/sleepcare2oi4


                                                   4
Case 2:15-cv-05204-PSG-~~M Document 8a-1 Filed 04/02/19 Page 5 of 8 Page ID #:587




                          f.    www.jannesmurtaghmdtrutli.com/gapprop
         2'               g.    www.jamesmurtaghmdtruth.com/emory-merits
      3                   h.    www.jamesmurtaghmdturth.com/profile-muddled
      4                   i.    www.jamesmurtaghmdtruth.com/famesjohn-murtagh
      5                   j.    www.jamesmurtaghmdtruth.comJcourt-cases
      6                   lz.   www,jamesmurtaghmdtruth.com/tag/lawsuts
      7                   1.    www.omsj.org/authors/corruption-dooms-dc-
      8                         whistleblowers
      9                   m.    www.jamesmurtaglipsycho.com
     ~o                   n.    www.oinsj.org/issues/civil-cases/murtagh-celeb
     11                   o.    www.propogandists.org/court -casesmurtagh/ohio-
     ]2                         comm-plea-2o12
     13                   p.    www.propogandists.org/court-casesmurta~h/ndga-
     14                         fulton-dekalb-19g9
     15                   q.    www.propogandists.org/court-casesmurtagh/ndga-va-
     16                         2000
     17 '                 r.    www.propogandists.org/court-casesmurtagh/ndga-
     is                         fulton-dekalb-2oog
     19                   s.    www.propogandists.org/court-casesmurtagh/tax-court-
     20                         2003
     2l                   t.    www.propogandists.org/court-casesmurtagh/ndga-usa-
     22                         emory-1999•
     23             iz.   llefendant Pardo represents that Pardo is not the registrant or
     24       owner or• involved in the management of any of the websites listed in
    25        paragraph ii.
    26              t3.   Pw-suant to Rule 65 ofthe Federal Rules of Civil Procedure,
    27        regarding Plaintiff's rights to his name as a domain name, Dcfcndant, and
    2s        any agents of, and all other persons acting on Defendant's behalf or under
Case 2:•15-cv-05204-PSG-~rM Document 80-1 Filed 04/02/19 Page 6 of 8 Page ID #:588




          l   Defendant's control or in active concert or participation with Defendant, or
      2 thiid.parties are hereby permanently enjoined from:
      3                   a.    Using Plaintiffs name,James J. Murtagh, M.D.,or any
      4                         variation thereof or misspellings, an any manner in
      5                         connection with plaintiffs profession and medical
      6                         services including, but not limited to,the ntei-net,
                                websites, website names, domain names,sponsored links,
      s                         hyperinks, metatags, books,logos, advertisements,
      9                         promotional materials, medical services, mailings.,
     10                         letterhead,business forms,facsimile legends, email
     ~~                         addresses,telephone listings;
     12                   b.    Registering, purchasing, selling, owning or traxisferrng
     13 '                       any domain name that contains Plaintiffs name and any
     14                         other term that is similar, whether.alone or in any
     ~5                         combination with any other words,including, but not
     ~6                         limited to, any domain name that contains any variation
                                or misspellings of Plaintiffs name;
     ~s                   c.    Doing any other act or thing, specifically the use of
     ~9                         Plaintiffs name on the Internet, calculated or likely to
     20                         cause the public to be confused or deceived into believing
     2~                         that Plaintiff's medical practice, or literary enterprises,
     22                         originate from, are affiliated with or are approved by
     23                         Plaintiff without Plaintiffs express authorization.
     2a             14.   It is ordered that, pursuant to 15 U.S.C. § 8i3i(2), the domain
     25 'names infringing upon Plaintiffs rights to use of his name as a domain
     2~ ndme,including metatags, hyperlinks and inlernet search algorithms, shall
     2~       lae immediately forfeited, cancelled and/or transferred to plaintiff upon
     z8' requesi of plainfiiff to registrar.
Case 2:15-cv-05204-PSG=~~M Document 80-1 Filed 04/02/19 Page 7 of 8 Page ID #:~89
            ll




        1' ,           15.    Defendant Pardo represents that Pardo,himself, is no longer in
       2         possession of any websites nor engaged in any activity.#hat uses
       3         unauthorized websites against Plaintiff.
       4               i6.    each person executing this Consent Judgment represents and
       5         warrants:that such person has the full right and authority to execute this
       6         Consent Judgment and to enter into all the terms and conditions contained
       7         herein.
       8               1~.    Each Party executing this Consent Judgment represents and
       9         warrants that the Party
      to                      a.    Has had the opportunity to consider the terms and
      11                            provisions ofthis Consent Judgment;
      12                      b:    Has had the opportunity to consult with an attorney of the
      13                            Party's own choosing prior to executing this Consent
      14'                           Judgment;
      15                      c.    Has carefully read fihis Consent Judgment voluntarily and
      16                            ofthe Party's own freewill and assents to all the terms
     17                             and conetitions contained herein.
      1'8
         CONSENTED TO:
      19 DR. JAMES MURTAGH,M.D..
     2~
                 BY- D'
     21
                           4-1-19
     22 '~, . Date:
     23        CONSENTED TO:
     24        DAVID PARDO
     zs
     26
     z~        Date:                  ~ (~l~'(+

     zs


                                                       7
Case 2:15-cv-05204-PSG-~-FM DocumentSO-1 Filed 04/02/19 Page 8 of 8 Page ID #:590




       1     IT IS SO ORDERED:

       2              ~ ~f
       3     UI~TITED S A    I   CT NDGE
       4
       5 '
      6
      7
      8
      9
      10
      11
      12.
      13
     14 '
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28


                                          8
